— In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (Widlitz, J.), dated January 29, 1987, which upon granting the motion of the defendant to dismiss made pursuant to CPLR 4401 at the close of the plaintiffs’ case and renewed at the close of all the evidence, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
While the evidence established that there was physical contact between the plaintiff Federeco Trillo and the left side of the defendant’s vehicle toward the rear, there was no evidence that the defendant had committed any negligent acts. Accordingly, since there was no issue for the jury’s consideration, the trial court properly granted the defendant’s renewed motion (see, McCloud v Marcantonio, 106 AD2d 493). Mollen, P. J., Lawrence, Kunzeman and Harwood, JJ., concur.